DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
 Response to Amendment
In response to the amendment received June 23, 2021:
Claims 1, 3-5, and 7-13 are pending. Claims 2 and 6 have been cancelled as per applicant’s request. Claims 10-13 are withdrawn from consideration.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (US 2016/0285080) in view of Ghosh et al. (“Lanthanum-doped LiCoO2 cathode with high rate capability”, 2009).
Regarding Claim 1, Yokoyama teaches an active material compact (Fig. 1, #2) constituted of a positive electrode active material (i.e. cathode material) (Para. [0043]) wherein the positive active material particle (Fig. 1, #21) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (i.e. a substrate, wherein the substrate is a cathode active substance containing a cobalt element (Para. [0047, 0048]) capable of exchanging lithium ions with the electrolyte layer (i.e. capable of intercalating and deintercalating lithium ions) (Para. [0049]) and a multiple oxide layer (Fig. 1, #5) (i.e. a coating layer) located on the surface of the active material particle (Fig. 1, #21) (i.e. located on a surface of the substrate) wherein the multiple oxide layer can be for example La2Li0.5Co0.5O4 (Para. [0076]) (meeting the limitations of the instant claim for lithium, cobalt and oxygen as y = 0.5, z = 0.5, and a = 4).
Yokoyama does not teach the amount of lanthanum in the lithium cobalt composite oxide within the range of the instant claim.
However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in  as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by  routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 3, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 4, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 1 as explained above.
2 (meeting the limitation of the instant claim as c = 1, and d = 1 [almost equivalent to 0.9999]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 5, Yokoyama teaches a solid electrolyte layer (Fig. 2, #3) (i.e. a separator) between a collector and active material (i.e. substrate) (Fig. 2, #1, #5) which functions as a positive electrode (Para. [0043]) (i.e. a cathode) and electrode #20 (in Fig. 2) which functions as a negative electrode (i.e. an anode) (Para. [0084]) wherein an active material compact (Fig. 1, #2) constituted of a positive electrode active material (i.e. cathode material) (Para. [0043]) wherein the positive active material particle (Fig. 1, #21) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (i.e. a substrate, wherein the substrate is a cathode active substance containing a cobalt element (Para. [0047, 0048]) capable of exchanging lithium ions with the electrolyte layer (i.e. capable of intercalating and deintercalating lithium ions) (Para. [0049]) and a multiple oxide layer (Fig. 1, #5) (i.e. a coating layer) located on the surface of the active material particle (Fig. 1, #21) (i.e. located on a surface of the substrate) wherein the multiple oxide layer can be for example La2Li0.5Co0.5O4 (Para. [0076]) meeting the limitations of the instant claim for lithium, cobalt and oxygen as y = 0.5, z = 0.5, and a = 4).

However, Ghosh et al. teaches a lanthanum lithium cobalt oxide cathode (pg. 1655, Col. 1, lines 1-8) wherein adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) causes conductivity to increase with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5), and capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lanthanum molar ratio in Yokoyama et al. as Ghosh et al. teaches capacity gradually decreases with increasing amount of La (pg. 1656, Col. 2, lines 34-38), thus one of ordinary skill in the art would have been motivated to decrease the lanthanum molar ratio to the range of the instant claim to increase capacity. Ghosh et al. also teaches adding lanthanum to a lithium cobalt oxide in varying mol% (See Table 1) wherein conductivity increases with increasing amount of lanthanum per mol of LiCoO3 up to 1.0 mol% (pg. 1656, Col. 2, lines 3-5). Thus, the molar ratio of lanthanum is a result effective variable and modifying the lanthanum content in Yokoyama et al. would be discovering the optimum range by  routine experimentation.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 7, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama does not explicitly teach a mass fraction of the multiple oxide.
However, Yokoyama teaches a film thickness of the multiple oxide layer in a range from 200 nm to 1000 nm (Para. [0078]), in order for the multiple oxide layer to be provided with a superior lithium ion-conducting property. Thus, the teaching of a thickness (i.e. amount of multiple oxide layer present) is recognized as a result effective 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 8, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama teaches the positive active material particle (Fig. 1, #21) (i.e. the cathode active substance) includes an inorganic electrode active material including a lithium multiple oxide such as LiCoO2 (meeting the limitation of the instant claim as c = 1, and d = 1 [almost equivalent to 0.9999]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 9, Yokoyama as modified by Ghosh et al. teaches all of the elements of the current invention in claim 5 as explained above.
Yokoyama et al. further teaches the electrochemical device is a lithium secondary battery (i.e. the electrochemical device is a lithium-ion battery) (Para. [0175]).
Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive.
Applicant argues the features of the claimed invention significantly improve cycle capacity retention rate and significantly reduce thickness expansion rate.
In response to applicant's argument that the claimed invention provides improved cycle capacity retention rate and reduce thickness expansion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Ghosh et al. suggests decreasing a lanthanum amount in a lithium cobalt oxide would achieve less capacity decrease and increase the discharge capacity (pg. 1656, Col. 2, lines 34-38) and thus, modifying a lanthanum amount in the lithium cobalt oxide of Yokoyama would have been routine optimization through routine experimentation and is found to be obvious. Furthermore, applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  For example, the table provides data for Examples 1 to 6 wherein applicant argues Examples 2 to 6 exhibit significantly improved cycle capacity retention rate and lower/or storage 21D expansion ratio compared with Example 1. However, the storage expansion ratio for Example 6 is higher than the storage expansion ratio for Example 1 and thus, the data for Example 6 do not show a marked improvement over Example 1. Additionally, none of the data in Table 1 (and none the description of the Examples 1-6 in the specification) provide data 
Applicant argues the molar ratio of La:Li:Co in Ghosh ranges from 0.1:1:1 to 0.01:1:1, which is much smaller than content of La in the amended independent claim 1 and 5 and therefore one of ordinary skill in the art would not be able to obtain the feature of the element ratios lanthanum lithium cobalt oxide as claimed.
Examiner respectfully disagrees. The argument is not commensurate in scope with rejection of record, as the rejection of record does not incorporate the specific amount of lanthanum as taught by Ghosh into Yokoyama (see section “6.” above. Rather, the rationale in the rejection of record for decreasing the lanthanum amount of Yokoyama is that modifying the lanthanum amount is discovering the optimum range by routine experimentation. Ghosh teaches increasing the amount of lanthanum in a lithium cobalt oxide causes capacity to gradually decrease and thus, the molar ratio of lanthanum in a lithium cobalt oxide is a result effective variable and modifying the lanthanum content in Yokoyama (in this case, decreasing the amount to achieve less 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claims has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C./           Examiner, Art Unit 1729     

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729